Citation Nr: 0823586	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  01-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1973 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied the veteran's request to 
reopen his claims for service connection for hepatitis.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1999, the 
RO declined to reopen a claim of entitlement to service 
connection for hepatitis.

2.  The evidence associated with the claims file subsequent 
to the June 1999 rating decision does not tend to establish 
any material fact which was not already of record at the time 
of the June 1999 rating decision, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for hepatitis.


CONCLUSIONS OF LAW

1.  The RO's June 1999 decision which declined to reopen a 
claim of entitlement to service connection for hepatitis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  The additional evidence presented since the June 1999 
rating decision is not new and material, and the claim of 
entitlement to service connection for hepatitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran is seeking to reopen a claim of entitlement to 
service connection for hepatitis, initially denied in October 
1995.  The denial was confirmed in June 1999 based on a 
determination that new and material evidence was not 
submitted to reopen the claim.  No further appeal was sought.  
In August 2000, the veteran filed a claim to reopen.  The 
basis for prior denial was that hepatitis is not shown to 
have been manifested in service.

The evidence of record at the time of the June 1999 rating 
decision consisted of the following:

Service medical records are negative for complaints, 
treatment, or diagnosis of hepatitis.  VA medical records 
show hepatitis B antigen testing was positive in September 
1993.

An August 2000 private laboratory report showed a positive 
finding for hepatitis B.  

The evidence of record subsequent to the June 1999 rating 
decision consisted of the following:

Additional VA treatment records and Social Security 
Administration records show no chronic hepatitis disability.  
A May 2000 VA addendum treatment report noted a hepatitis 
profile.  An August 2000 VA laboratory report showed the 
veteran tested positive for hepatitis B surface antigen.  

At an October 2002 Board Central Office hearing, the veteran 
testified that while serving in Desert Storm he was treated 
for hepatitis and recently tested positive for hepatitis.  
The veteran indicated that while in service he had high liver 
enzymes, but described no hepatitis symptoms at the hearing.  
He did not believe his hepatitis was infectious but stated it 
was lying dormant.  The veteran testified that his mother 
died of hepatitis B.  

There is no additional medical evidence since the June 1999 
RO decision pertaining to the etiology of any current 
hepatitis B.  

The evidence received after the June 1999 RO decision is 
merely cumulative of evidence previously of record in that it 
contains the veteran's allegations that he contracted 
hepatitis B while in service and evidence of positive 
hepatitis B testing.  What was missing at the time of the 
June 1999 RO decision and what is missing now, is medical 
evidence that the veteran contracted hepatitis B while in 
service and a competent opinion linking any current 
disability to service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The veteran's contentions in this 
regard were previously of record and his current contentions, 
being essentially the same, are not new and material to his 
claim.


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in March 2004 and July 2006 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the 
claims.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Since then, however, the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of his claim, to include the opportunity to present pertinent 
evidence. Thus any error in the timing was harmless, the 
appellant was not prejudiced.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The July 2006 letter also provided appropriate information to 
the veteran on the definition of new and material evidence 
and the evidence necessary to support the claim for service 
connection for hepatitis.  The veteran has been adequately 
informed of the specific information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until July 2006.  
The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because new and material evidence has not been submitted to 
reopen the veteran's claim.  Any questions as to the 
disability rating or the effective date to be assigned are 
moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records 
and VA treatment records have been associated with the claims 
folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 




ORDER

New and material evidence having not been presented, the 
claim for service connection for hepatitis is not reopened; 
the appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


